Citation Nr: 1624321	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-40 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeals, the Veteran submitted substantive appeals in September 2010 (TDIU) and September 2011 (service connection).  On each VA Form 9 (Appeal to the Board of Veterans' Appeals), he requested a hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled for a hearing in November 2014; he received notice of this hearing in September 2014.  In October 2014, the Veteran contacted the Hearing Coordinator at the RO to request a postponement of his hearing until May 2015.  He indicated that he was also willing to accept a hearing via videoconference.  The Board observes that the November 2014 hearing was duly cancelled, but that there is no indication that any steps have been taken to reschedule the Veteran's hearing, and his hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a VLJ from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




